Title: Notes on a Conference, 11 July 1806
From: Jefferson, Thomas
To: 


                        
                            
                                11 July 1806
                            
                        
                        July 11. Consultation with the Secy. of the Navy. 9. gunboats built in the US. and 2. do. bought in the
                            Mediterrn. with 2. Bombs built in the US. & 2. do. bought in the Mediterranean, & 3. of our brigs Etc. are
                            daily expected to arrive from the Mediterranean, 2. of the brigs to come here, & all the other vessels to Charleston. as
                            every thing at N. Orleans is now quiet, & therefore not pressing, we conclude to depend on the 8. gunboats built in the
                            Ohio to be in N.O. in time, and to join to these by an immediate order one of Preble’s gun boats & one of his bombs.
                            this will make up the 9. gunboats agreed on Apr. 25. for the Misipi & Pontchartrain, with the addition of the bomb.
                            2. of the gunboats arriving at Charleston, 3. shall remain there, 3. others of them + No. 1. (not fit for that place)
                            shall go to Norfolk. 6. others of them, + the other of Preble’s gunboats shall go to N. York, 1. boat only however is to
                            be kept manned at each place, the rest to be hauled up. Preble’s other bomb, the 4. do. from the Medn. & all
                            the other brigs &c. from the Medn. to come here to be laid up.
                    